Title: John Hartwell Cocke to James Madison, 24 November 1828
From: Cocke, John Hartwell
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Bremo.
                                
                                Nov. 24. 1828
                            
                        
                        
                        
                        I have recd. yours this day inclosing Monsr. Fer[ron’s] letter. Yours containing Professor Lomaxs
                            communication came duly to hand, & has been acted upon. I informed Prof. L. that I could see no objection to "his
                            occupying as heretofore, the hours of the Medical School, as long as in the opinion of the Faculty no inconvenience was
                            likely to result from the change"
                        I shall refer Monsr. Ferrons case to the decision of the Faculty—With sentiments of high respect &
                            Esteem I am Sir—your obedt. Servt.
                        
                        
                            
                                John H. Cocke
                             sen.
                        
                    